Case 3:19-cv-16184-BRM-TJB Document 8 Filed 12/02/19 Page 1 of 2 PageID: 75



THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 285-3239
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 3:19-cv-16184-BRM-TJB
                       Plaintiff,

        v.                                                 NOTICE OF VOLUNTARY
                                                       DISMISSAL WITHOUT PREJUDICE
 JOHN DOE subscriber assigned IP address
 148.74.118.238,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 148.74.118.238 are voluntarily dismissed without prejudice.


DATED: December 2, 2019                      Respectfully submitted,

                                             THE ATKIN FIRM, LLC
                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.




                                                 1
Case 3:19-cv-16184-BRM-TJB Document 8 Filed 12/02/19 Page 2 of 2 PageID: 76



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By:      /s/ John C. Atkin
                                                           John C. Atkin, Esq.




                                               2
